NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted October 24, 2012*
                                   Decided October 26, 2012

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge 

                              RICHARD D. CUDAHY, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 12‐2263

BARBARA BALDWIN,                                     Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 12 C 663
METROPOLITAN WATER RECLAMATION
DISTRICT OF GREATER CHICAGO,                         Charles R. Norgle,
      Defendant‐Appellee.                            Judge.

                                          O R D E R

       Barbara Baldwin challenges the dismissal of her complaint alleging that the
Metropolitan Water Reclamation District of Greater Chicago discriminated against her on
the basis of race, sex, and age when it refused to hire her as a paralegal. Because Baldwin
pleaded herself out of court by acknowledging that she does not have the training needed to
work for the Reclamation District as a paralegal, we affirm the judgment. 


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐2263                                                                                 Page 2


        Baldwin was certified as a paralegal in 1996 by the Professional Career Development
Institute. That school’s program is not accredited by the American Bar Association, and the
Reclamation District will not hire any paralegal applicant who doesn’t have a certificate
from an ABA‐approved program. In 2010, when she was 56 years old, Baldwin applied for a
vacant position, but the Reclamation District told her that she was ineligible because her
certification does not satisfy its hiring criteria. Baldwin, who is black, concedes all of these
facts, but after being rejected, she filed a charge of discrimination with the Illinois
Department of Human Rights and the Equal Employment Opportunity Commission. The
agencies found her allegations to be unsubstantiated, and the EEOC issued a right‐to‐sue
letter referencing both Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to
2000e‐17, and the Age Discrimination in Employment Act, 29 U.S.C. §§ 621–634.

        Baldwin then sued in the district court. The body of her complaint mentions no
constitutional or statutory provision, and for that reason the Reclamation District argued
that the suit should be dismissed for lack of subject‐matter jurisdiction. The defendant also
contended that Baldwin’s complaint fails to state a claim. The district court implicitly
rejected the jurisdictional contention but agreed with the Reclamation District that
Baldwin’s suit must be dismissed because her allegations show that a missing credential is
why she could not be hired.

      Baldwin appeals, but she does not dispute the district court’s reading of her
complaint.1 “A plaintiff whose allegations show that there is an airtight defense has pleaded


       1
           Apparently the Reclamation District stands by its contention that the district court
lacked subject‐matter jurisdiction because Baldwin’s complaint does not link her claim of
discrimination to a specific federal statute or constitutional provision. That understanding is
incorrect. A complaint is satisfactory if it states a claim for which relief in the federal court is
available; the plaintiff can supply the legal theory later. E.g., Rabé v. United Air Lines, 636
F.3d 866, 872 (7th Cir. 2011); Williams v. Seniff, 342 F.3d 774, 792 (7th Cir. 2003); Bartholet v.
Reishauer A.G. (Zürich), 953 F.2d 1073, 1078 (7th Cir. 1992). In any event, the Reclamation
District is wrong in saying that Baldwin’s complaint does not mention a federal statute. She
attached, and thus incorporated into her complaint, the right‐to‐sue letter, see FED. R. CIV. P.
10(c); Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012), and this document
makes obvious that Baldwin’s complaint arises under Title VII and the ADEA. Though a
right‐to‐sue letter standing alone would not qualify as a complaint, Baldwin Cnty. Welcome
Ctr. v. Brown, 466 U.S. 147, 150 (1984), we will not judge a plaintiff’s complaint “so narrowly
as to foreclose the full adjudication of her claim on the mere failure to cite Title VII
explicitly,” Brown v. Reliable Sheet Metal Works, Inc., 852 F.2d 932, 933 n.1 (7th Cir. 1988);
see also Judkins v. Beech Aircraft Corp., 745 F.2d 1330, 1332 (11th Cir. 1984) (relying on right‐to‐
No. 12‐2263                                                                                Page 3

himself out of court, and the judge may dismiss the suit on the pleadings” under Federal
Rule of Civil Procedure 12(c). Richards v. Mitcheff, No. 11–3227, 2012 WL 3217627, at *2 (7th
Cir. Aug. 9, 2012); see also Tamayo v. Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008); Massey v.
Merrill Lynch & Co., Inc., 464 F.3d 642, 650 (7th Cir. 2006). To prevail on her claim that
unlawful discrimination explains the Reclamation District’s hiring decision, Baldwin
eventually would have to prove that she is qualified to work as a paralegal for the
defendant. See Thanongsinh v. Bd. of Educ., 462 F.3d 762, 772 (7th Cir. 2006); Ritter v. Hill ‘N
Dale Farm, Inc., 231 F.3d 1039, 1045 (7th Cir. 2000). But Baldwin does not dispute that she
lacks a paralegal certificate from an ABA‐accredited program (her school is accredited, she
says, though not by the ABA). And while it is “not right,” she asserts, that the Reclamation
District should favor applicants who completed a program approved by the ABA, Baldwin
never contended that this requirement is not the real reason she was turned down,
see Montgomery v. Am. Airlines, Inc., 626 F.3d 382, 394 (7th Cir. 2010); Thanongsinh, 462 F.3d at
772–73, or that it has a disparate impact on candidates who are black, female, or older, see
Lewis v. City of Chicago, Ill., 130 S. Ct. 2191, 2197–98 (2010). Therefore, we agree with the
district judge that Baldwin pleaded herself out of court. See Tamayo, 526 F.3d at 1086.

       We have considered Baldwin’s remaining contentions, and all are without merit.

                                                                                    AFFIRMED.




sue letter along with underlying charge of discrimination detailing factual basis for
plaintiff’s discrimination claim).